Citation Nr: 1420588	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-22 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a psychiatric disorder. 

3.  Entitlement to service connection for right arm numbness.

4.  Entitlement to service connection for left arm numbness. 

5.  Entitlement to service connection for a sleep disorder. 

6.  Entitlement to service connection for a right foot disability. 

7.  Entitlement to service connection for a left foot disability.

8.  Entitlement to service connection for a flutter in the heart.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1983, from February 1991 to March 1991, and from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. 

The issue of entitlement to service connection for PTSD has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The case was remanded in June 2012 for additional development.  

Although an August 2013 rating decision reflects service connection was granted for right and left lower extremity radiculopathy associated with a service-connected back disability, the right and left foot claims remain on appeal.   

The service connection claims for bilateral hearing loss, a psychiatric disorder, right arm numbness, left arm numbness, a right foot disability, a left foot disability, and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

A clinical sleep disorder is not shown.  


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in March 2007, September 2007, and June 2012 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of the disorder on daily life and occupational functioning.

The claims were subsequently readjudicated, most recently in an August 2013 supplemental statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A sleep study was conducted in July 2013 and a VA opinion was obtained in August 2013.  The Veteran has not argued, and the record does not reflect, that the evidence is inadequate for a determination.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a sleep disorder.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The August 2013 VA opinion reflects that results of a July 2013 sleep study showed no sleep disordered breathing.  Absent current disability, service connection is not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Although the Veteran is competent to report that he has sleep difficulty, the record does not reflect that the Veteran is competent to diagnose a sleep disorder.  The evidence does not establish an underlying pathology for the Veteran's sleep difficulty.  Rather, VA treatment records reflect sleep disturbance in association with a psychiatric disorder.  For example, a November 2011 VA record reflects anxiety with problems initiating and maintaining sleep.  The assessment in a January 2012 record was positive depression screen, problems maintaining sleep.  

In reaching a determination, the Board has accorded greater probative value to the objective clinical findings.  Such is far more reliable than the Veteran's lay assertions.  There is no competent objective evidence to the contrary.  

The preponderance of the evidence is against the claim for service connection for a sleep disorder; there is no doubt to be resolved.  Service connection for a sleep disorder is not warranted.  


ORDER

Service connection for a sleep disorder is denied. 


REMAND

In June 2012, the Board remanded the case for additional development, to include obtaining the complete service treatment records for the second and third period of service.  Although the August 2013 Supplemental Statement of the Case lists evidence considered to include service treatment records dated from July 31, 1979 to April 14, 2004, no additional service treatment records have been associated with the record.  In addition, no response to the AOJ's February 2013 request for service treatment records from February 12, 1991 to March 17, 1991 and from February 7, 2003 to May 29, 2004, is associated with the record.  

As directed in the remand, if the records are unavailable, a response must be documented in the record, and the Veteran must be informed of this fact.  Compliance with the Board's remand instructions is neither optional nor discretionary.  

Because certain chronic disabilities, to include sensorineural hearing loss and cardiovascular disease are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service, and because the record reflects hearing loss and coronary artery disease, the issues of service connection for bilateral hearing loss and a heart disability must be deferred pending the development.  

A May 2013 letter reflects the AOJ requested records from Fort Campbell Museum in Kentucky.  No response is of record.  A response must be documented in the record

In addition, the August 2013 VA opinion is to the effect that without electromyography (EMG) studies of the upper extremities, an opinion with respect to service connection for numbness of the right and left upper extremity would be mere speculation.  The evidence or record is inadequate for a determination.  The claims for right and left upper extremity numbness must be remanded.  

The Veteran was afforded a VA examination in July 2013, and although stressor verification was obtained after the examination was completed, the report of examination reflects he met criterion A, B, and D for a diagnosis of posttraumatic stress disorder (PTSD).  With respect to criterion C, and although the diagnosis in April 2011 was malingering, and the July 2013 VA examiner reported that the Veteran obfuscated deliberately, exaggerating or even fabricating symptoms, a November 2011 VA mental health treatment record reflects psychomotor retardation.  Thus, and although the July 2013 VA examiner concluded that it is not at least as likely as not that a psychiatric disorder is related to service, in view of the verified stressor, and resolving doubt in favor of the Veteran, he is to be afforded a new VA examination with respect to the issue of service connection for a psychiatric disorder.  

With respect to service connection for a right and left foot disability, the August 2013 VA examiner states that no corns or other hyperkeratotic lesion on his feet were reported on VA examination in July 2013.  The record does not reflect that the Veteran was afforded a VA foot examination.  As reflected in the October 2007 rating decision, VA treatment records reflect treatment for onychomycosis.  The Veteran must be afforded a VA examination with respect to service connection for right and left foot disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Search all available repositories, to include the National Personnel Records Center located in St. Louis, Missouri, in an attempt to locate the Veteran's complete service treatment records.  Specifically, service treatment records for the periods of service from February 12, 1991 to March 17, 1991 and from February 7, 2003 to May 29, 2004 must be obtained and associated with the record. 

The claim folder must document the efforts made to obtain these records along with any negative responses.  If the service treatment records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the service treatment records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

VA must specify for the examiner that the Veteran's stressor of having come under rocket attack during service in 2003 has been verified and may be considered for the purpose of determining whether PTSD is related to service.  

Based on the examination and review of the record, the examiner is to answer the following questions:

(a) If PTSD is diagnosed, whether it at least as likely as not (i.e., probability of at least 50 percent) that the Veteran currently suffers PTSD based on the verified stressor of having come under mortar attack.  

(b) If PTSD is not diagnosed, the examiner must reconcile this finding with previous diagnoses of PTSD, to include by VA in November 2011.

The November 2011 report of psychomotor retardation MUST be noted and discussed.  

(c) If a psychiatric disorder other than PTSD is diagnosed, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed psychiatric disorder other than PTSD is etiologically related to the Veteran's active service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA right and left upper extremity examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct an EMG study of the upper extremities, along with any other indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability manifested by numbness in the right and/or left upper extremity is related to service or caused or aggravated by service-connected low back degenerative spondylosis.  

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA right and left foot examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right and/or left foot disability is related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


